IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60098
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MELVIN JEROME RUSSELL,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                      USDC No. 3:98-CR-76-ALL-BN
                         --------------------

                           September 3, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Melvin Jerome Russell, was indicted on a charge of

carjacking (Count 1), and possession of a firearm by a felon

(Count 2).     At trial, Russell and the Government stipulated that

Russell had a prior felony conviction.    The jury returned a

verdict of guilty with respect to carjacking and not guilty with

respect to possession of a firearm by a felon.

     Russell moved to suppress his confession on the grounds that

it was coerced and that he was represented by counsel at the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60098
                                  -2-

time.   At the hearing on the motion to suppress, the district

court, after hearing testimony, accepted the law enforcement

officials’ version of events over that of Russell, finding that

no coercion took place and that Russell voluntarily signed the

waiver.    We will not disturb the district court’s findings absent

clear error.    See United States v. Restrepo, 994 F.2d 173, 183

(5th Cir. 1993).   Credibility determinations are within the

province of the factfinder.      See United States v. Pologruto, 914
F.2d 67, 70 (5th Cir. 1990).     Accordingly, the district court did

not clearly err in determining that the confession was

voluntarily given.     See id.

     Russell next argues that the jury’s acquittal on the “felon

in possession of a firearm” count necessarily precluded a finding

of guilty on the carjacking count.     The indictment specifically

charged Russell with taking a motor vehicle “by force and

violence and by intimidation, that is, while possessing a

handgun . . . .”     Russell argues that the acquittal on Count 2

means that the jury obviously found that he did not use a

handgun.   Thus, Russell contends, the indictment was amended and

he was convicted of a crime which was not charged in the

indictment.

     Russell’s contention is without merit.     This court has

stated that “it is well established that juries are entitled to

render inconsistent verdicts.”     United States v. Parks, 68 F.3d
860, 865 (5th Cir. 1995).    A not guilty verdict on one count

“‘does not establish any facts favorable to the defense for the

purpose of determining the sufficiency of the evidence on the
                           No. 99-60098
                                -3-

counts of conviction.’”   Id. (quoting United States v. Nguyen, 28
F.3d 477, 480 (5th Cir. 1994)).   See also United States v.

Zuniga-Salinas, 952 F.2d 876, 878 (5th Cir. 1992) (holding that

jury could convict defendant of conspiracy while acquitting sole

co-defendant of conspiracy).   Thus, the jury’s acquittal on Count

2 cannot be read as determinative of any of the elements of Count

1.

     Finally, Russell contests the district court’s upward

adjustment of his sentence pursuant to U.S.S.G. § 2B3.1(b)(2)(E),

which provides for a three-level increase when a weapon is

“brandished, displayed, or possessed” during a robbery.   Russell

argues that he did not “brandish” a weapon as that term is

defined under the Sentencing Guidelines.   He further contends

that the district court erroneously stated at sentencing that

Russell testified at trial that he had a hammer.

     Although Russell correctly states that he did not take the

stand at trial, his confession, admitted into evidence,

demonstrated that he showed a hammer to McDaniel, who then fell

to the ground and obeyed Russell’s orders.   Russell’s contention

that he did not brandish, i.e., wave or swing the hammer, does

not alter the fact that he possessed and displayed it during the

carjacking, satisfying the plain language of U.S.S.G.

§ 2B3.1(b)(2)(E).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.